Citation Nr: 1731961	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  09-03 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for compression fractures of the spine, to include as secondary to cervical and lumbar spine disabilities.

2.  Entitlement to an evaluation in excess of 30 percent for cervical spondylosis.

3.  Entitlement to an evaluation in excess of 40 percent for chronic low back pain with degenerative joint and disc disease.

4.  Entitlement to specially adapted housing/a special adaptation grant.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran had active service from October 1967 to July 1970 and from July 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

When this case was most recently before the Board in November 2016, it was decided in part and remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Compression fractures of the spine are unrelated to service or to service-connected disability.

2.  Chronic low back pain with degenerative joint and disc disease is manifested by lumbosacral flexion limited to 50 degrees by pain and passive range of motion to 20 degrees; there is no objective evidence of unfavorable ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during the past 12 months.

3.  Cervical spondylosis is manifested by forward flexion to 20 degrees; there is no unfavorable ankylosis of the entire cervical spine or favorable or unfavorable ankylosis of the entire thoracolumbar spine or ankylosis of the entire spine or incapacitating episodes of intervertebral disc syndrome having a total duration of at least four weeks but less than six weeks during the past 12 months.

4.  The Veteran does not have a permanent and total service-connected disability that effectively results in the permanent loss of use of upper or lower extremities, blindness in both eyes, deep partial thickness, full thickness or subdermal burns, or residuals of an inhalation injury; he is not service connected for amyotrophic lateral sclerosis.


CONCLUSIONS OF LAW

1.  Compression fractures of the spine was not incurred in or aggravated by active service, and is not proximately due to, the result of or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2016).

2.  The criteria for an evaluation in excess of 40 percent for chronic low back pain with degenerative joint and disc disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2016).

3.  The criteria for an evaluation in excess of 30 percent for cervical spondylosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2016).

4.  The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101, 5107(b) (West 2014); 38 C.F.R. §§ 3.809, 3.809a (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

VA's duty to notify was satisfied by a letter dated in March 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA examinations have been conducted, and the Board finds that the February 2017 examination is adequate in that it was conducted by a neutral, skilled provider who reviewed the Veteran's history and conducted appropriate examinations prior to rendering the findings and opinions. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Service Connection

Applicable laws and Regulations

The Veteran is contending that service connection is warranted for compression fractures of the spine. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed.Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  The Board notes that the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.

In a claim for secondary service connection, the regulation provides that service connection shall be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310.  The evidence must demonstrate an etiological relationship between the service-connected disability and the condition said to be proximately due to the service-connected disability.  Buckley v. West, 12 Vet. App. 76, 84 (1998).  Also, with regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(a), (b), as amended effective October 10, 2006.  

Although the Board has an obligation to provide adequate reasons and bases supporting its determinations, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The August 1972 Report of Medical Examination was negative for fractures.  The July 1967 enlistment examination was negative for fracture.  A June 1972 Report of Medical History notes that she wore a brace or back support and that she was in a car accident in February 1972.

The Veteran filed a claim for service connection for compression fractures in March 2012.  

In January 2014, the Veteran was afforded an examination for the back.  The examiner diagnosed the Veteran lumbosacral strain, vertebral fracture and lumbar spondylosis and osteoporosis.  
In November 2015, the Veteran was afforded an examination to determine the etiology of her compression fractures.  The examiner opined that it was more likely related to her osteoporosis and not to her 1972 motor vehicle accident.  The examiner explained that x-rays and MRIs prior to September 2012 were negative for compression fracture.  In September 2012, she was first diagnosed with a compression fracture.  The examiner explained that if the motor vehicle accident were to have caused the compression fracture, it would have been discovered shortly after the accident and not 40 years after the accident.  The examiner specifically opined that the compression fractures were less likely than not (less than 50% probability) related to the Veteran's active service including a 1972 motor vehicle accident.  The Veteran's compression fracture was more likely related to her osteoporosis as evidence by her DEXA scan completed in January 2013.  The scan showed that the lumbar spine as in the osteopenia range.  The examiner opined that the compression fractures were less likely than not proximately due to or the result of her service-connected low back disability.  The examiner noted that the back did not cause the compression fracture, and therefore there is no aggravation.  In the November 2016 remand, the Board found that this aggravation opinion to be inadequate because the examiner's basis of the aggravation opinion essentially was that there was no aggravation because there was no causation.  Causation and aggravation for a disability are separate theories that need to be addressed.    

In February 2017, a VA examiner reviewed the Veteran's records.  The examiner concluded that it is clear that the Veteran's spinal fractures are not related to her motor vehicle accident which was about 40 or more years ago during active duty.  Instead, the fractures were very likely due to osteopenia that was diagnosed almost 40 or more years after she was discharged from active duty.  The examiner explained that there were no records that indicate any chronic degeneration or vertebral fractures until 2010 when she was treated in the emergency room for sharp pain in the lower back.  The x-ray did not show fractures but did show mild L5-S1 degenerative disc space narrowing.  A November 2012 MRI indicated the first evidence of a vertebral compression fracture and DEXA scan indicated osteopenia which definitely suggested that the etiology for the fracture would be bone loss.  The examiner noted that she has had two other accidents after she had been discharged from active-duty as indicated in her medical records, but further details are not provided and Veteran could not recall details on any of these incidents.  When asked in specifically of when she was diagnosed with osteopenia or when she was diagnosed with spinal fractures, she was unable to give details and typically responded that she could not recall as her memory was pretty bad.  The examiner further noted that there was no evidence of any cervical spine fractures but there was evidence of degenerative arthritis to the facets in the cervical spine.  This arthritis was a change that is most likely related to aging process and has no bearing to the cervical strain/whiplash injury that was diagnosed immediately after her motor vehicle accident in February 1972.  There was no evidence of degenerative changes on her x-rays that were done during active service and it is common to have myofascial spasm or whiplash injury-type symptoms after a motor vehicle accident and this condition typically resolves without any permanent sequelae.  Given specific notes and details of the accident including an orthopedic evaluation which was done prior to her discharge, as per the notes from an examiner on April 18, 1972, there is "no orthopedic pathology and treatment was completed in reference to injuries sustained in an auto accident and no permanent disability expected in connection with her injuries" and she was referred for psychotherapy for personality disorders.  Many notes at the time of her hospitalization in 1972 indicated an exaggerated and theatrical response to her injuries that was out of proportion to the physical examination and notes of a possible psychosomatic component to the clinical picture.

In March 2017, the Veteran received another opinion regarding compression fractures.  The examiner explained that the Veteran's lumbar compression fracture was clearly due to osteoporosis.  Compression fracture of the vertebral body is common, especially in older adults.  Vertebral compression fractures usually are caused by osteoporosis.  A stable fracture will not be displaced by physiologic forces or movement.  Fortunately, compression fractures are normally stable secondary to their impacted nature.  Lumbar degenerative disc disease does not cause vertebral compression injury of the cervical spine and plays no role in compression fractures of the lumbar spine.  There is no evidence of lumbar degenerative disc disease, degenerative joint disease or cervical spondylosis as permanently aggravating lumbar compression fracture beyond its natural progression.  
Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed compression fractures.  Simply put, the greater weight of probative evidence is against finding that the compression fractures are related to the Veteran's military service or to a service-connected disability.  In this regard, the Board acknowledges that the Veteran experienced a motor vehicle accident during service; however, the evidence does not show that the fracture is due to this accident.  The evidence instead overwhelmingly shows that the Veteran's compression fracture is due to osteoporosis.  The evidence also does not show that the compression fractured occurred until 40 years after the Veteran's discharge from service.  The February 2017 physician also concluded that the Veteran's fractures were not aggravated by her service-connected back and neck disabilities.

Although the Board has considered the Veteran's allegations regarding her compression fractures, including her allegations that they were due to the motor vehicle accident during service, the Board finds the VA physicians' opinions to be of greater probative value than the Veteran's unsupported statements.  See March 2014 Veteran's statement; see Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating Claims

Applicable laws and regulations:

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.


Regulations for the thoracolumbar spine and cervical spine

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; or unfavorable ankylosis of the entire cervical spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2016).  Normal forward flexion of the cervical spine is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees and left and right lateral rotation are 0 to 80 degrees.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259   (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465   (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 
Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2016).

Chronic low back pain with degenerative joint and disc disease.

The Veteran filed a claim for a higher evaluation for a low back disability in February 2012.  

The Veteran received a VA back examination in July 2012 but passive movement was not tested.  The Veteran was able to move her thoracolumbar spine.  The Veteran did not have signs and symptoms of radiculopathy.  She reported that she used a wheelchair constantly but the examiner noted that the wheelchair was for multiple medical problems.  The examiner noted that after her discharge from the Mayo Clinic, her back problems had resolved and, she was fully ambulating.

The Veteran received a VA examination for her back in January 2014.  The examiner diagnosed the Veteran lumbosacral strain, vertebral fracture and lumbar spondylosis and osteoporosis.  Forward flexion was to 30 degrees with pain at 30 degrees.  The examiner noted that she had mild radiculopathy of the right lower extremity.  

The Veteran received a VA examination for the thoracolumbar spine condition in February 2017.  Active and passive motion were both tested as well as pain on weight bearing.  Following the details of the passive range of motion of the lower back, the examiner noted that the decrease in her range of motion currently is most likely due to her recent fracture to the thoracic vertebrae that occurred in November 2016.  This was causing her pain and lack of endurance.  She used the wheelchair constantly due to back condition and left sided stroke condition.

It is important to note that the Veteran has been assigned a 40 percent for her back disability since 1990.  Therefore, this rating cannot be adjusted to a lower rating except upon a showing of fraud.  38 C.F.R. § 3.951(b); see Murray v. Shinseki, 24 Vet. App. 420 (2011).  Here, there is no evidence of fraud.  Therefore, the question becomes whether a higher evaluation than 40 percent is warranted for her back disability.  

Upon careful review of the record, the Board concludes that an evaluation in excess of 40 percent is not warranted for the Veteran's low back disability.  The current 40 percent evaluation contemplates forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  On the basis of limitation of motion, a higher evaluation requires evidence demonstrating unfavorable ankylosis of the entire thoracolumbar spine.  As discussed above, ankylosis is not shown.  The Board has also considered whether higher evaluations are warranted pursuant to the criteria for rating intervertebral disc syndrome (IVDS). The July 2012, January 2014 and February 2017 examiners found no IVDS.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application. 

The Board acknowledges that in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  However, in this case, a higher rating for the Veteran's low back disability on the basis of limitation of motion is warranted only on evidence of ankylosis; as this is not shown, the Board finds that the Court's holding in Correia is not applicable to this case.  Despite this, the most recent February 2017 examination considered active and passive range of motion and whether there was pain on weight-bearing and nonweight-bearing.

The Board accepts that the Veteran experienced functional impairment and pain due to her lumbar spine disability.  See DeLuca. The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects ankylosis of the entire thoracolumbar spine or incapacitating episodes as defined in the rating criteria required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the current 40 percent evaluation is appropriate for the Veteran's low back disability.

The Board notes that the Veteran is competent to report that her disability is worse. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's low back disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board must also consider whether there are any nerve disabilities are associated with her back disability that have not yet been considered.  The Veteran is already service-connected for peripheral neuropathy of the right lower extremity associated with chronic low back pain with degenerative disc/joint disease.  She is receiving a 10 percent evaluation for a mild sciatic disability.  She is also service-connected for peripheral neuropathy of the left lower extremity and is receiving a 10 percent evaluation for peripheral neuropathy of the left lower extremity due to residual of transient ischemic attacks associated with migraine and tension headaches with photophobia.  


Cervical spondylosis

The Veteran filed a claim for a higher evaluation for her cervical spine in March 2012.  

In July 2012, the Veteran received a VA examination for the cervical spine.  Passive range of motion was not tested but the Veteran was able to move her cervical spine.  Forward flexion was to 35 degrees with pain at 35 degrees.  She had no signs or symptoms of radiculopathy.

During the November 2015 cervical examination, the Veteran was able to move her spine.  Forward flexion was to 20 degrees, but passive motion was not tested.  The examiner noted that the Veteran's left upper extremity weakness and numbness were more than likely related to her symptoms of stroke and not to a radiculopathy related to her neck.  

In the February 2017 examination report, the Veteran's forward flexion was to 45 degrees.  Passive motion was also tested.  Passive forward flexion was to 20 degrees.  The Veteran's reported that repeated movement of the neck will result in pain and occasional tingling sensation in her upper extremity.  Despite this, the examiner only diagnosed the Veteran with cervical strain and did not include a diagnosis for radiculopathy.  Upon examination, sensory examination was normal and deep tendon reflexes were also normal.  She had normal strength in all muscles.

Upon careful review of the record, the Board concludes that an evaluation in excess of 30 percent is not warranted for the Veteran's cervical spondylosis disability. The current 30 percent evaluation contemplates forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  On the basis of limitation of motion, a higher evaluation requires evidence demonstrating unfavorable ankylosis of the entire cervical spine.  As discussed above, ankylosis is not shown.  There is also no unfavorable or favorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  The Board has also considered whether higher evaluations are warranted pursuant to the criteria for rating intervertebral disc syndrome (IVDS). The July 2012, January 2014 and February 2017 examiners found no IVDS.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application. 

The Board acknowledges that in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of 
§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  However, in this case, a higher rating for the Veteran's cervical spine disability on the basis of limitation of motion is warranted only on evidence of ankylosis; as this is not shown, the Board finds that the Court's holding in Correia is not applicable to this case.  Despite this, the most recent February 2017 examination considered active and passive range of motion and whether there was pain on weight-bearing and nonweight-bearing.

The Board accepts that the Veteran experienced functional impairment and pain due to her cervical spine disability.  See DeLuca. The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects ankylosis of the entire thoracolumbar spine or incapacitating episodes as defined in the rating criteria required to warrant the next higher evaluations for the periods considered.  The Board therefore finds that the current 30 percent evaluation is appropriate for the Veteran's cervical spine disability.

The Board notes that the Veteran is competent to report that his disability is worse. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's cervical disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board must also consider whether there are any nerve disabilities are associated with her cervical spine disability.  The Board acknowledged that the Veteran reported tingling sensation in her upper extremity in February 2017.  Despite this, the examiner only diagnosed the Veteran with cervical strain and did not find any radiculopathy upon examination.  It should be noted that the Veteran is service-connected for hemiplegia of the left upper extremity associated with migraine and tension headaches with photophobia.

Specially adapted housing or special home adaptation grant

In March 2012, the Veteran filed a claim for specially adapted housing or a special home adaptation grant.  She claims that she uses a wheelchair constantly.   

In her March 2012 claim, the Veteran stated that her home needed some special adaptation to accommodate her new limitations from her compressed spinal fractures.  She also reported that her pain level from the compressed spinal fracture and other service-connected conditions exceeded 10.  In September 2012, she explained that she needed her bathroom to be remodeled to make it accessible for her wheelchair.  She was seeking assistance from her 85 year old mother for bathing and dressing.  She reported that she could not lift her legs over the bathtub lip.  She cannot do her own laundry because the laundry is in the basement and only accessible by stairs.

Specially adapted housing is warranted for a disability rated as permanent and total, and the disability must be due to the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (a), (b) (2016).

The phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

Eligibility for assistance in acquiring specially adapted housing may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809 (d) (2016).

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability, which need not be rated as permanently and totally disabling, which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2016).

The July 2012 examiner noted that the Veteran used a wheelchair for multiple medical problems but not for her spine condition.  The Board found that the July 2012 examination was not complete and that the information in the examination contradicted private and VA treatment records.  The Board remanded the case in September 2013 finding that a new examination was needed.

The January 2014 examination noted that she used a wheelchair constantly due to back condition and left-sided stroke condition.  She had limited gait and standing due primary to weakness and balance issues from left-sided stroke condition.  She could take several steps with assistance from the distance of the wheelchair to exam table.

The February 2017 examiner stated that the Veteran was in a wheelchair due to her multiple medical conditions including degenerative arthritis in multiple joints.  She reported that she is unable to and instructed not to perform repeated bending and lifting-type movements and typically tried to do most activities in her wheelchair.  She had home health care twice a day to help her with work at home.  The examiner noted that she used the wheelchair regularly.  She was waiting for a motorized scooter to be fixed so she can use that.

Here, the Veteran is in receipt of service connection for major depressive disorder, migraine and tension headaches, chronic low back pain with degenerative disc and joint disease, cervical spondylosis, hemiplegia of the left-upper extremity, peripheral neuropathy of left lower extremity, peripheral neuropathy of the right lower extremity, pilonidal cyst, and traumatic brain injury.  A total disability rating due to unemployability was granted from May 12, 2006.  She is also in receipt of special monthly compensation.  None of the Veteran's disabilities are rated as permanently and totally disabling.  Although she is in receipt of a total evaluation based on unemployability (TDIU), she was granted a TDIU based on several disabilities.  The March 2011 Board decision explained that her depression and migraine headaches precluded her from employment.  Also, her service-connected spine disability further impeded her ability to perform any job where she would be required to be seated for long periods.  

The record appears to show that she has loss of use of one or both of her lower extremities and uses a wheelchair regularly.  The use of a wheelchair appears to be due to her service-connected back disability.  Despite this, her low back disability is assigned a 40 percent evaluation and her neck disability is assigned a 30 percent disability.  Furthermore, spinal fractures have not been found to be related to her military service.  As noted above, no single disability has been rated as permanently and totally disabling and has resulted in loss of use of both lower extremities, blindness in both eyes; residuals of an organic disease which so affects the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of both upper extremities; or full thickness or subdermal burns.  38 C.F.R. § 3.809 (a), (b).  Although the Board accepts the Veteran's contentions noted above, these symptoms do not rise to the level of severity required under 38 C.F.R. § 3.809.  While the Veteran may well have difficulties in everyday living due to her service-connected disabilities, they do not amount to the specific level of impairment necessary to satisfy the legal criteria for the benefits sought.  Thus, she is not entitled to specially adapted housing based on her disabilities.  Id. 

In addition, the Board finds that the Veteran is not eligible for assistance in acquiring a special home adaptation grant under 38 U.S.C.A. § 2101 (b) because she does not meet the criteria set forth in 38 C.F.R. § 3.809a (b).  As described above, she does not have a disability that is permanently and totally disabling which is due to the anatomical loss of use of both hands, due to deep partial thickness burns that have resulted in anatomical loss or loss of use of her hands, due to full thickness burns, due to residuals of an inhalation injury, or the disability is due to blindness in both eyes with visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  Thus, entitlement to a home adaptation grant is not established.  38 C.F.R. § 3.809a.

Because the preponderance of the evidence is against a finding that the Veteran is permanently and totally disabled due to any of the disabilities enumerated in 38 C.F.R. §§ 3.809  or 3.809a(b), her claim must be denied.




ORDER

Entitlement to service connection for compression fractures of the spine, to include as secondary to cervical and lumbar spine disabilities is denied.

Entitlement to an evaluation higher than 40 percent for chronic low back pain with degenerative joint and disc disease is denied.

Entitlement to an evaluation higher than 30 percent for cervical spondylosis is denied.

Entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant is denied.





______________________________________________
Kristi L. Gunn
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


